Title: To George Washington from William Shaw, 12 July 1785
From: Shaw, William
To: Washington, George



Dear Sir
Dumfries 12th July [17]85.

Your letter of the 8th Inst. Came duly to hand, & am Sorry you think the Sum mentioned in my last, above what you intended giving. But I Still leave you at liberty, & wish, that you will reward me, only as my Services may deserve. I am Sorry that I Cannot be with you, So Soon as I intended, as Bussiness obliges me to be at Fredricksburgh, the end of this Week, & Beginning of next, which will Detain me a few days longer, But Shall be up as Soon as it is in my power. Till then I remain Your Excellency’s Mo. Obedt Servt

William Shaw

